PER CURIAM.
The defendant, Jerry Brown, pled no contest to possession with intent to sell cocaine within 1,000 feet of a school. The trial court suspended the three year minimum mandatory sentence and sentenced the defendant to a drug treatment program and three years probation. The state appealed.
Based on the existing case law, we find that the trial court erred in suspending the defendant’s minimum mandatory sentence. See State v. Lane, 582 So.2d 77 (Fla. 4th DCA 1991); State v. Baxter, 581 So.2d 937 (Fla. 4th DCA 1991), vacated on other grounds sub nom. Baxter v. Letts, 592 So.2d 1089 (Fla.1992); State v. Padron, 580 So.2d 903 (Fla. 3d DCA 1991). For this reason, we reverse the trial court’s suspension of sentence, and remand this cause with instructions to impose the three year minimum mandatory sentence.
Reversed and remanded.